UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7459


DEVON TOWNSEND,

                    Plaintiff - Appellant,

             v.

STEPHEN T. MOYER, Secretary of Public Safety; RICHARD J. GRAHAM, JR.,
WCI Warden; JAMES SMITH, Lieutenant at WCI,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-03385-TDC)


Submitted: March 10, 2020                                         Decided: March 13, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Devon Townsend, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Devon Townsend appeals the district court’s order denying his motion for summary

judgment, granting Defendants’ motion for summary judgment, and denying relief on his

42 U.S.C. § 1983 (2018) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Townsend v.

Moyer, No. 8:17-cv-03385-TDC (D. Md. filed Sept. 23, 2019 & entered Sept. 24, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2